DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 30 August 2022.  Claims 1-5 and 7-13 are pending.  Claim 6 is cancelled.  All objections and rejections not repeated below are cancelled.
Effective Filing Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 16/540,079 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  Note that prior-filed application No. 16/540,079 was abandoned on 21 May 2021 while the instant application was filed on 10 June 2021.  As such, the effective filing date of the instant application is 10 June 2021 for the purpose of this examination.
Drawings
	The drawings are objected to because Figure 2 element 11 contains a typo and should read "Computer Integration and card reading system" as per the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent
form shall contain a reference to a claim previously set forth and then specify a further
limitation of the subject matter claimed. A claim in dependent form shall be construed to
incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall
contain a reference to a claim previously set forth and then specify a further limitation of the
subject matter claimed. A claim in dependent form shall be construed to incorporate by
reference all the limitations of the claim to which it refers.

	Claim 5 is objected to because of the following informalities:
The claim fails to further limit a previously referenced claim. The claim calls for the TCP/IP communication protocol being used in a network connection but this limitation appears to be already taught in parent claim 1 lines 7-8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the two instances of the phrase "a storage card" found in lines 3 and 5 render the claim indefinite since it's not clear if each of the recitations is referring to the same instance of a storage card or if the two instances are two distinct physical storage cards. Also, line 9 recites "the storage card" which is not clear if it's referring to the storage card of line 3 or from line 5 above it.
With further regards to claim 1, a claim should be written as a single sentence, yet the instant claim appears to be comprised of two separate and distinct sentences. The first sentence starting in line 1 and ending in line 12 with the phrase “connected to a SD card”. The second sentence starting in line 12 with the phrase “32 pieces of SD cards” and ending in line 13.  The last phrase found in line 14 of the claim reciting “whether the Perso is successful is displayed” is incoherent with the second sentence and may be interpreted as a separate sentence. The two or three distinct sentences recited do not appear to be interrelated in a manner to render a discernable scope and meaning of the claim. 
With further regards to claim 1, the claim recites the limitation "the network connection" in line 7. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear where a network having TCP/IP as the communication protocol is even being used in combination with the rest of the limitations in the method.
With further regards to claim 1, the claim recites the limitation "the card reader" in line 9. There is insufficient antecedent basis for this limitation in the claim.
With further regards to claim 1, the claim recites the limitation "each 9 pin RS232" in line 12. The language appears to refer to some previously presented RS232 pins, yet there is insufficient antecedent basis for any RS232 pins.
With further regards to claim 1, in lines 9-10, the phrase "PC Perso process" appears to be indefinite since it's not clear what type of process it is. The specification also appears to lack an explanation as to what a PC Perso process is considered to be.  Also, in lines 12-13, the phrase "32 pieces of SD cards" renders the claim indefinite since it is not clear how at first the use of a single SD card is being explained and then how 32 pieces of SD cards are in use.  Does Applicant intend to mean the original singular card is separated in to 32 different pieces or is the Applicant trying to claim 32 SD cards?  Even further, in line 14, the phrase "whether the Perso is successful" further renders the claim indefinite since it's not clear what the Perso is doing nor what is being referred to as "the Perso", is it referring to "the Perso process" of Iine 13? The way that "the Perso" is written, it appears to refer to a physical element instead of a process.
Per claims 2 and 3, the phrase "a Hub" (line 2 claim 2, and line 2 of claim 3) renders the claims indefinite since it's not clear if the claims are referring to a new instance of a hub, or if they're supposed to be referring back to "a Hub" found in claim 1 line 5.
Per claim 4, the claim recites the limitation "the downloading" on line 1. There is insufficient antecedent basis for this limitation in the claim.  The lack of any prior teaching of a downloading step renders the claim incomprehensible as it is unclear what is performing the downloading, where is the destination of the downloading, and how the downloading is performed.  Due to the vagueness and a lack of clear definiteness in the instant claim, the claim is not been treated on their merits. See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
Per claim 7, the claim recites the limitation "the storage card" in lines 6, 9 and 11.  These limitations are indefinite due to “storage cards” recited on line 1.  It is unclear which one of the “storage cards” is “the storage card”.  On lines 11-12, “the computer integration and reading process” is indefinite as it lacks sufficient antecedent basis.  It is also unclear whether it is referring to “a computer integration and reading system” on line 4 of the instant claim.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
	Due to the vagueness and a lack of clear definiteness in claims 1-3, 5 and 7-13, the claims have been treated on their merits as best understood by the Examiner.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. US 2008/005393 A 1 to Wang et al. (hereinafter Wang1), in view of US Patent Application Publication No. US 2008/0016302A1 to Wang et al. (hereinafter Wang2 - note is the same inventor as the above Wang1) and Han et al. [US 6779059 B2] (hereinafter “Han”).
	Per claim 1, Wang1 teaches a method for writing digital contents to a plurality of storage cards comprises the following steps of:
A: placing a storage card (see Fig 1, flash memory cards 18) to a respective one of a plurality of card writing device (see Fig 1, target connectors 14);
B. writing digital contents to the storage card (see paragraphs [0010] and [0019], writing data to flash memory cards) through a Hub (see Fig 2, switch module 32) by using a main console (see Fig 2 and paragraph [0021], the computer comprising CPU 44, RAM 46, ROM 48, LCD 20 and other peripheral devices); the contents can be encrypted by using a HSM (Host Security Module) (note the use of the phrase "can be" makes this step optional and not necessary); the network connection is by using TCPIIP communication protocol (it is not clear how this network connection limitation is used in connection with the other limitations found in the claim as explained in the 112 rejection above).
Wang1 teaches all of the above limitations but is silent as to:
C. placing the storage card into the card reader and performing PC Perso process (appears to be a software process); whether the process of writing digital contents is successful is displayed and wherein each 9 pin RS232 is connected to a SD card; 32 pieces of SD cards are placed into 32 SD card readers to perform PC Perso process; and whether the Perso is successful is displayed (as best interpreted due to the 112 rejection above).
However, Wang2 teaches in a duplicator, placing storage cards (see Wang2, Figs 2-6, target media 181-184, new target medium 201,202) into writers/readers (see Wang2,  Figs 2-6, target connectors 141-144); performing a computer integration and reading process (running software as per Applicant's specification) in the main console (Wang1 's console includes software and hardware for it to run on); testing whether the process of writing digital contents is successful being displayed (notifying a user) (Wang 2 checks whether a process of writing digital content is successful, see Wang2, Fig 1,  diamond shaped step and then requests a user to replace the medium in case of an unsuccessful write via an alarm (notifying a user thus analogous), see Wang2, paragraphs [0015]-[0016]) for the benefit of shortening the time of replacement of target media in duplication (see Wang2, paragraph [0007]).
Furthermore, although Wang2 discloses a plurality of writer/reader elements, it does not disclose 32 of them.  However, the duplication of a part for multiple effect is well known in the art as per in re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Even further, although Wang1 in view of Wang2 does not specifically teach using RS232 connection for connecting a SD card, interfacing to flash memory cards using RS232 is well known in the art.  Han teaches a similar flash reader device wherein RS232 is chosen due it’s faster speed than USB (see Han, col. 2, lines 1-4, col. 4, lines 14-27).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang1, Wang2, in re Harza, and Han, to further place the storage card into a card reader (Wang2, Figs 2-6, target connectors 141-144) connected to the Hub (Wang1, switch module 32); performing a computer integration and reading process (running software as per Applicant's specification) in the main console (Wang1's console includes software and hardware for it to run on); testing whether the process of writing digital contents is successful being displayed (notifying a user) (Wang2 checks whether a process of writing digital content is successful, see Wang2, Fig 1, diamond shaped step and then requests a user to replace the medium in case of an unsuccessful write via an alarm (notifying a user thus analogous), see Wang2 paragraphs [0011]-[0016]), to use an RS232 interface and to use 32 card readers to duplicate the process for the benefit of shortening the time of replacement of target media in duplication (Wang2, paragraph [0007]) and for multiplying the efficiency of mass replication (in re Harza), and for interfacing purposed for the benefit of increasing transfer speed.
Per claim 2, Wang1 teaches the method of claim 1, wherein the main console is connected to a plurality of storage cards in parallel through a Hub for downloading digital contents to the storage cards (see Wang1, Fig. 2 and paragraphs [0025]-[0029], the flash memory cards 18 are connected in parallel through switch module 32 to a computer comprising CPU 44, RAM 46, ROM 48 and LCD 20).
Per claim 3, Wang1 teaches the method of claim 1, wherein the main console is connected to a plurality of storage cards in serial through a Hub for downloading digital contents to the storage cards (see Wang1, Fig. 2, and paragraphs [0025]-[0029], the computer comprising CPU 44, RAM 46, ROM 48 and LCD 20 is connected in serial through the switch module 32 to the flash cards 18).
Per claim 5, The method of claim 2, wherein a TCPIIP communication protocol is used in network connection (this fails to further limit its parent claim and furthermore, it is not clear how this network connection limitation is used in connection with the other limitations found in the claim as explained in the 112 rejection above).
Per claim 8, the combined teaching of Wang1, Wang2 and Han further teaches the port is an RS232 port (see the rejection of claim 1 set forth above for Han teaching RS232).
Claims 7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang1, in view of Wang2.
Per claim 7, Wang1 teaches a system for writing digital contents to storage cards (see abstract, paragraphs [0010], [0019]) comprising:
a main console (see Fig 2 and paragraph [0021], the computer comprising CPU 44, RAM 46, ROM 48, LCD 20 and other peripheral devices);
a hub (see Fig 2, switch module 32);
a computer integration and reading system (software as per Applicant's specification) connected to the hub (see Fig 2, the computer comprising CPU 44, RAM 46, ROM 48, LCD 20 runs software and is coupled to switch module 32);
a card writing assembly (see Fig. 1, target connectors 14 shown in fig 2 coupled to elements 36 and in fig 5 to element 76) including a card writing device and a probe (see Figs 1,2,5 elements 14 are connectors thus having connecting pads/probes/terminals for electrical contact with the storage cards);
one end of the probe being connected to the storage card in the card writing device (see Figs 1 ,2,5 elements 14 are connectors thus having connecting pads/probes/terminals for electrical contact with the storage cards); and
another end of the probe being connected to a port of the main console (see Figs 1,2,5 elements 14 are connectors thus having connecting pads/probes/terminals for electrical contact with the storage cards, the other side connected to the side coupled to elements 36, 76 which after passing signals from hub element 32 finally connect to the main console elements 44,46,48,20).
Wang1 teaches all of the above limitations but is silent as to a card reader connected to the Hub; the storage card can be inserted into the card reader and being connected to a joint of the port of the main console; the storage card being also coupled to the computer integration and reading process (software as per Applicant's specification) in the main console for testing.
However, Wang2 teaches in a duplicator, placing storage cards (see Wang2, Figs 2-6 elements 181-184, 201,202) into writers/readers (see Wang2, Figs 2-6 elements 141-144) connected to a Hub (see Wang2, Figs 2-6 element 10); the storage card can be inserted into the card reader (see Wang2, Figs 2-6 elements 141-144 coupled to elements 181-184,201,202) and being connected to a joint of the port of the main console (Wang1 teaches the hub coupled to the main console above); the storage card being also coupled to the computer integration and reading process (software as per Applicant's specification) in the main console (Wang1's console includes software to run on) for testing (Wang 2 checks whether a process of writing digital content is successful, see Wang2, Fig 1, diamond shaped step, and paragraphs [0011]-[0016]) for the benefit of shortening the time of replacement of target media in duplication (Wang2 - paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang1 and Wang2 to further include a card reader (Wang2, Figs 2-6, elements 141-144) connected to the Hub (Wang1, element 32); the storage card can be inserted into the card reader (see Wang2, Figs 2-6, elements 141-144 coupled to elements 181-184, 201,202) and being connected to a joint of the port of the main console (Wang1 teaches the hub coupled to the main console above); the storage card being also coupled to the computer integration and reading process (software as per Applicant's specification) in the main console for testing (Wang 2 checks whether a process of writing digital content is successful, see Wang2, Fig 1, diamond shaped step and paragraphs [0011]-[0016]) for the benefit of shortening the time of replacement of target media in duplication (Wang2, paragraph [0007]).
Per claim 9, Wang1 teaches the system of claim 7, wherein the card reader is connected to the hub in parallel (see Wang1, Fig. 2 and paragraphs [0025]-[0029], the target connectors 14 are connected in parallel to switch module 32).
Per claim 10, Wang1 teaches the system of claim 7, wherein the card reader is connected to the hub in serial (see Wang1, Fig. 2 and paragraphs [0025]-[0029], a particular target connector 14 can be viewed as being connected in serial to switch module 32).
Per claim 11, Wang1 teaches the system of claim 10, wherein in serial connection (see the rejection of claim 10 above), a transmission structure is used (Wang 1, Figs 1, 2 show transmission structures (the systems)) and a servomotor is connected to the transmission structure (Wang1, paragraph [0019] discloses the use of hard disk drives which include servo motors).
Per claim 12, Wang1 teaches the system of claim 10, wherein in serial connection (see the rejection of claim 10 above), a transmission structure is used (Wang1, Figs 1, 2 show transmission structures (the systems)) and a stepping motor is connected to the transmission structure (Wang1, paragraph [0019[ discloses the use of hard disk drives which include stepping motors).
	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang1, in view of Wang2, and further in view of US Patent Application Publication No. 20090265583 to Bouse et al. (hereinafter Bouse).
Per claim 13, the combination of Wang1 and Wang2 is silent as to the system of claim 10, wherein the main console is connected to an SD card transmission device through an RS422 port.
However, Bouse teaches connecting an SD card transmission device through an
RS422 port (see Bouse, paragraph [0016]) for the benefit of providing a common protocol for communication to take place between elements (see Bouse, paragraph [0016]).  RS422 is also well known in the art to offer fast serial transmission rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang1, Wang2, and Bouse, to have the main console be connected to an SD card transmission device through an RS422 port for the benefit of providing a common protocol for communication to take place between elements (Bouse, paragraph [0016]), as well as take advantage of fast serial transmission rate.
Response to Arguments
Applicant's arguments filed on 30 August 2022 have been fully considered but they are not persuasive for the following reasons.
	On page 6 of Applicant’s Remarks lists what the Applicant asserts to be the claimed invention, yet several of the purported claim limitations do not appear to match the actual claim language of claim 1.  For example, the Applicant asserts that “In the claim 1 of the present invention, we define that … C. placing the storage card into a card reader; whether the process of writing digital contents is successful is displayed; and wherein a 9 pin RS232 is to a SD card; 32 SD cards are placed into 32 SD card readers”.  However, the actual claim 1 states “… C. placing the storage card into the card reader and performing PC Perso process; furthermore, whether the process of writing digital contents is successful is displayed; and wherein each 9 pin RS232 is connected to a SD card.   32 pieces of SD cards are placed into 32 SD card readers to perform PC Perso process, whether the Perso is successful is displayed”.
On page 7 of Applicant’s Remarks, the Applicant argues “… the citation USP20080016302 does not have the feature that: ‘placing the storage cards into card readers for performing a computer integration and reading process;’”,  “… the citation USP2008005393 does not have the feature of C and the feature that ‘a plurality of card readers being connected to the Hub; the card readers reading the digital contents from the main console through the Hub;’”, and “the process A, B and C of claim 1 is a continuous action which states a fact that: the same digital contents are provided to the storage cards and the card readers from the same console”.   However, the purported inventive features cannot be found in independent claim 1 or claim 7, and the arguments do not pertain to actual presented claim limitations.  The argument is thus respectfully traversed.  The same page further discusses features of claim 6, although claim 6 has been cancelled and is no longer under examination.
On pages 7-8 of Applicant’s Remarks, the Applicant argues “Furthermore, the storage cards are inserted into the card readers which have the same digital contents for performing the computer integration and reading process. Moreover, the present invention emphasizes that the same digital contents are stored into the card readers and the storages card for performing the computer integration and reading process. For the confinement of part D in the claim I of the present invention, the features in A, B and C must be performed continuous and uniquely, they cannot be divided”.  However, the purported inventive features cannot be found in independent claim 1 or claim 7, and the arguments do not pertain to actual presented claim limitations.  There is also no mentioning of a part D in any of the pending claims.
On page 8 of the Applicant’s Remarks, the Applicant argues “However the citation US20080016302 and US6779059B2 do not discloses the features disclosed in the steps A to D in the claim 1 of the present invention”.  The Examiner notes there is no part D in any of the pending claims.
Also on page 8 of the Applicant’s Remarks, the Applicant argues “Examiners considers that the two citations have the same inventors, but the three citations are not formed any relation, like CIP (continuation in part). Thus there is no legal basis which can build the relation therebetween. It cannot view that the three citations are applied from the same inventors and thus it is consider that the relation D in claim 1 of the present invention is naturally existed”.  The Examiner first notes that there is no part D in any of the pending claims, and 	further notes that even though the inventors of the Wang1 and Wang2 reference share the same last name, the Examiner did not rely on this fact in the previous Office action as part of the reason for combining the two references.  In fact, shared inventor last names should never a sufficient reason or motivation to combine prior art references when forming a 35 U.S.C. 103 rejection.  Appropriate reasons for combining the references were included in the previous Office action mailed 2 June 2022 and in the present Office action.  Applicant did not provide any other reasoning for traversing the motivation of combining the same reference other than describing the inventions in each reference.  As can be shown in the rejection of claim 1 set forth above, both references are clearly analagous art as they are both related to duplicating data using storage cards.
	In part “(B)” of the Applicant's arguments (pages 9-11), the Applicant appears to list the claim language of each of the cited references without providing sufficient reason as to why the references do not teach the claimed invention of the instant application.  As such, this Examiner will not provide additional response to Applicant's part (B) arguments.
On page 9 of the Applicant’s Remarks, the Applicant further recites elements including “and wherein the main console is connected to a plurality of storage cards in parallel through the Hub for downloading digital contents to the storage cards; and wherein the main console is connected to the plurality of storage cards in serial through the Hub for downloading digital contents to the storage cards”.  It is unclear which claims are being referred to by the Applicant, as no pending claim teaches the above said elements in their entirety.  Although claim 9 mentions “the card reader is connected to the hub in parallel”, and claim 10 teaches ‘the card read is connected to the hub in serial”, these are separate claims that both directly depend on the same parent, and they are each different in scope and meaning than the above said elements.
Applicant did not appear to provide direct remarks addressing the rejection of independent claim 7, which is different in scope and meaning than claim 1.  As such, no Examiner’s remarks regarding claim 7 will be provided and the rejection of claim 7 and its dependent claims on the ground of 35 U.S.C. 103 stands.
	Applicant did not make any arguments or amendments in response to the rejections of claims 1-5 and 7-13 on the ground of 35 U.S.C 112(b), the objection of drawings, or the objection of claim 5.  As such, these rejections and objects stand.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

15 October 2022